             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       No. 1:10-CR-00298

                                                (Judge Brann)
      v.

BLAINE R. HANDERHAN,

           Defendant.

                                  ORDER

     AND NOW, this 1st day of April 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion for Reduction in Sentence filed January 7, 2019,

           ECF No. 170, is DENIED.

     2.    Defendant’s Motion for Summary Judgment filed March 11, 2019,

           ECF No. 174, is DENIED.


                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
